Schell v. Interglobal Technical Servs., Inc.                        



IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 


NO. 3-86-023-CV


JAMES J. SCHELL,

	APPELLANT

vs.



INTERGLOBAL TECHNICAL SERVICES, INC.,

	APPELLEE


 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 250TH JUDICIAL DISTRICT

NO. 387,865, HONORABLE JOE B. DIBRELL, JUDGE PRESIDING
 


O R D E R
PER CURIAM
	Appellant James J. Schell's petition for reorganization under the Bankruptcy Code
was terminated on March 30, 1990.  In re Schell, No. 1-86-00609 (Bankr. W.D. Tex.). 
Accordingly, this Court's May 6, 1992, order abating the appeal is vacated and the appeal is
reinstated.
	The Court's August 22, 1986, order granting the motion for extension of time to
file the appellee's brief is void as the order was granted during the pendency of the automatic stay
in bankruptcy.  See 11 U.S.C. § 362 (1988).
	It is so ordered this 2nd day of June 1993.

[Before Chief Justice Carroll, Justices Aboussie and Jones
Filed:  June 2, 1993
[Do Not Publish]